DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed in view of the cited prior art of record.
Patel et al. (US 20070195797) recites a network device that determines application-level network latency that receives packet flows that are communicated between a first and second network node, in which for received segments, the network device stores a first time value of its clock in association with the timestamp value obtained from the segment, and doing the same with response packets, to which a communication time is determined in accordance with these time values and timestamps (Patel, [0026]-[0028]).
However Patel did not explicitly disclose the claimed limitations of estimating the time interval based on arrival times of respective two response packets arriving at the computer among the plurality of response packets and timestamp values included in the respective two response packets; estimating a count time at which a first timestamp value included in a first response packet among the plurality of response packets is counted, based on a first arrival time of one transmission packet arriving at the computer among the plurality of transmission packets, a second arrival time of the first response packet arriving at the computer, and the first timestamp value; calculating a reference time based on the estimated count time, the first timestamp value, and the estimated time interval; estimating a transmission time at which the first response packet is transmitted in the second communication apparatus, based on the reference time, the first timestamp value, and the estimated time interval; estimating a first communication time of a first transmission packet corresponding to the first response 
Therefore claims 1-19 are allowable over the cited prior art. 
Further, Claims 1-19 are in compliance with the latest 101 guidelines as the level of complexity of the claimed estimations according to the monitoring/usage of packet arrival times is not practical to be implemented within the human mind.  Further, the claimed invention also appears to implement Applicant's disclosed improvement, to which "the communication time may be estimated with high accuracy even when a count-up interval of TSval is longer than an order of a communication time to be estimated" (Specification, [0096], [0099]), in which detailed communication times for respective communication sections may be estimated in accordance with standards commonly used, without special preparation (Specification, [0100]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/           Primary Examiner, Art Unit 2443